DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/19/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first exterior leg"  and the second exterior leg.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geis (U.S. Patent No. 10,774,539).
Regarding claim 1, Geis discloses a fabric housing (300, Fig. 13) for stretching fabric on walls or ceilings, the fabric housing comprising a first exterior wall (30); a second exterior wall (60); a tensioning leg(21a) configured to tightly abut one of the first exterior wall or second exterior wall, the tensioning leg being configured to grip a fabric between the tensioning leg and the one of the first exterior wall or second exterior wall; and a pair of opposing jaws (29,69) configured to secure the fabric, the pair of opposing jaws being disposed along one of the first exterior wall or the second exterior wall.
Regarding claim 2, Geis discloses a protrusion (portion of 30 approximate 29a) extension configured to engage with a wall.
Regarding claim 3, Geis discloses the tensioning leg (21a) is configured to removably engage with the same wall as the wall along which the pair of opposing jaws are disposed (Fig. 13).
Regarding claim 4, Geis discloses the tensioning leg (21a) is configured to removably engage with a different wall as the pair of opposing jaws are disposed (21a).
Regarding claim 5, Geis discloses a shape mechanism (50) configured to define the exterior shape of fabric positioned in the fabric housing.
Regarding claim 6, Geis discloses the shape mechanism (50) defines a square shape, a beveled shape, or a rounded shape (Fig. 13).
Regarding claim 7, Geis discloses the tensioning leg is maintained in place by an interior leg (22), the interior leg being configured to be attached to the first exterior leg (30) at one end and the second exterior leg (60) at the other end.
Regarding claim 8, Geis discloses the fabric housing defines a flexible interior area (approximate 50) and a rigid interior area (upper area of 62), and - 12 -the interior leg is configured to deflect more than the rigid interior area during positioning of the fabric.
Regarding claim 9, Geis discloses the tensioning leg (21a) is configured to provide enough grip to the fabric as to restrict any movement (Fig. 13).
Regarding claim 10, Geis discloses the pair of opposing jaws (29, 69) comprise a locked position (when interlocked within grooves) and an unlocked position (when not interlocked within grooves), and the pair of opposing jaws are interlocked in an instance the opposing jaws are in the locked position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633